DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:

Claim 9, line 1, “The method of claim 9” should read --The method of claim 8--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Innovative New Frac Manifold Trailer Offers Step Change in Slickwater Pumping”, Gusek et al. (referred hereafter Gusek et al.).

Referring to claim 1, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), comprising:
providing an assembly comprising a first system, a second, system, and a third system (e.g., “The unique manifold trailer, or “missile”, allows for proppant-laden fluid to be pumped downhole at fracturing pressures without passing through a frac pump. This process of
pressurizing the slurry is accomplished using a device called a pressure exchanger. The pressure
exchanger functions by taking energy from high pressure clean fluid and transferring that energy to low pressure slurry, the outcome being a high pressure slurry stream and a low pressure clean stream of fluid.” – Abstract; Figure 7), wherein:

the first system is a pressure exchange system comprising an energy recovery device (e.g.,
“1. Water tanks
2. Boost pump skid
3. Low pressure manifold #1 on missile
4. Reciprocating plunger pumps
5. High pressure manifold #1 on missile
6. Pressure Exchanger
7. Low pressure manifold #2 on missile
8. Proportioning skid
9. Hydration unit (if required)
10. Blender
11. Low pressure manifold #3 on missile
12. Pressure Exchanger
13. High pressure manifold #1 on missile
14. Wellhead” – pages 5-8, Operations Fundamentals section; Figure 7);
the second system supplies high-pressure fluid to the first system for the energy recovery device (e.g.,
“1. Water tanks
2. Boost pump skid
3. Low pressure manifold #1 on missile
4. Reciprocating plunger pumps
5. High pressure manifold #1 on missile
6. Pressure Exchanger
7. Low pressure manifold #2 on missile
8. Proportioning skid
9. Hydration unit (if required)
10. Blender
11. Low pressure manifold #3 on missile
12. Pressure Exchanger
13. High pressure manifold #1 on missile
14. Wellhead” – pages 5-8, Operations Fundamentals section; Figure 7), wherein the high-pressure fluid of the second system is energized by at least one positive displacement pump (e.g., “An isobaric pressure exchanger employs a positive displacement mechanism that incorporates two separate fluid flows” – pages 3-4, Hydraulic Design Aspects section);

the third system supplies low-pressure fluid to the first system for the energy recovery device (e.g.,
“1. Water tanks
2. Boost pump skid
3. Low pressure manifold #1 on missile
4. Reciprocating plunger pumps
5. High pressure manifold #1 on missile
6. Pressure Exchanger
7. Low pressure manifold #2 on missile
8. Proportioning skid
9. Hydration unit (if required)
10. Blender
11. Low pressure manifold #3 on missile
12. Pressure Exchanger
13. High pressure manifold #1 on missile
14. Wellhead” – pages 5-8, Operations Fundamentals section; Figure 7);

the first system energizes the low-pressure fluid from the third system with the high-pressure fluid from the second system to form a high-pressure fracking fluid (Abstract; pages 5-8, Operations Fundamentals section; Figure 7); and
the second system delivers the high-pressure fracking fluid from the first system to a well-head receiving system (Abstract; pages 5-8, Operations Fundamentals section; Figure 7);
providing a control system (Figure 8);
inputting a rate of required flow into the control system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section);

determining, via the control system, a rate of flow of the high-pressure fluid from the second system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section);
determining, via the control system, a rate of flow of the low-pressure fluid from the third system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section);
determining, via the control system, an actual rate of flow of the high-pressure fracking fluid at the well-head receiving system (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section);

adjusting to equilibrium, via the control system:
the rate of flow of the high-pressure fluid from the second system based on the actual rate of flow (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section); and
the rate of flow of the low-pressure fluid from the third system based on the actual rate of flow (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section).
As to claim 2, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), wherein the method further comprises adjusting, via the control system, a timing of an opening of a valve in the first system based on the actual rate of flow (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section).
Referring to claim 3, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), wherein the method further comprises:
comparing, via the control system, the rate of required flow to the actual rate of flow of the high-pressure fracking fluid at the well-head receiving system (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section);
determining a new rate of flow based on the comparison of the rate of required flow with the actual rate of flow of the high-pressure fracking fluid at the well-head receiving system (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section);
adjusting, via the control system:
the rate of flow of the high-pressure fluid from the second system based on the new rate of flow (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section); and
the rate of flow of the low-pressure fluid from the third system based on the new rate of flow (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section).
As to claim 4, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), wherein the method further comprises adjusting, via the control system, a timing of an opening of a valve in the first system based on the new rate of flow (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section).
Referring to claim 5, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), wherein the new rate of flow is less than the actual rate of flow if the actual rate of flow is greater than the rate of required flow (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section).
As to claim 6, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), wherein the new rate of flow is greater than the actual rate of flow if the actual rate of flow is less than the rate of required flow (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section).
Referring to claim 7, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), further comprising the steps of:
determining, via the control system, a pressure, a viscosity, and a density of the high-pressure fluid from the second system (pages 1-2, Introduction section; pages 2-3, Improvements-to-Date section; page 3, Pressure Exchanger Functionality: 1st para.; pages 5-8, Operations Fundamentals section; Figure 7);
determining, via the control system, a pressure, a viscosity, and a density of the low-pressure fluid from the third system (pages 1-2, Introduction section; pages 2-3, Improvements-to-Date section; page 3, Pressure Exchanger Functionality: 1st para.; pages 5-8, Operations Fundamentals section; Figure 7);
determining a new rate of flow based on the pressure, the velocity, the density, and the actual rate of flow of each of the second system and the third system (pages 1-2, Introduction section; pages 2-3, Improvements-to-Date section; page 3, Pressure Exchanger Functionality: 1st para.; pages 5-8, Operations Fundamentals section; Figure 7; pages 8-9, Yard Testing Results section);
adjusting, via the control system, a timing of an opening of a valve in the first system based on the new rate of flow (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section).
As too claim 8, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), further comprising:
determining a volume of the high-pressure fluid in the second system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section);
comparing the volume of the high-pressure fluid in the second system with a prior volume of high-pressure fluid in the second system to determine a presence of a net gain or a net loss of the high-pressure fluid in the second system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section);
if the presence of a net gain or a net loss is determined:
activating, via the control system, a warning (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section); and
adjusting, via the control system, a timing of an opening of a valve in the first system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section).
Referring to claim 9, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), further comprising:
if the presence of a net gain or a net loss is determined:
adjusting, via the control system, the rate of flow of the high-pressure fluid from the second system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section); or
adjusting, via the control system, the rate of flow of the low-pressure fluid from the third system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section);
wherein a displacement volume in the first system of the high-pressure fluid from the second system is approximately equal to a displacement volume in the first system of the low-pressure fluid from the third system during pressure exchange (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section).
As to claim 10, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), wherein the energy recovery device is a dual work exchanger energy recovery device (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section).
Referring to claim 11, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), comprising:
providing a system comprising a first system, a second, system, and a third system (e.g., “The unique manifold trailer, or “missile”, allows for proppant-laden fluid to be pumped downhole at fracturing pressures without passing through a frac pump. This process of pressurizing the slurry is accomplished using a device called a pressure exchanger. The pressure exchanger functions by taking energy from high pressure clean fluid and transferring that energy to low pressure slurry, the outcome being a high pressure slurry stream and a low pressure clean stream of fluid.” – Abstract; Figure 7), wherein:

the first system is a pressure exchange system comprising an energy recovery device (e.g.,
“1. Water tanks
2. Boost pump skid
3. Low pressure manifold #1 on missile
4. Reciprocating plunger pumps
5. High pressure manifold #1 on missile
6. Pressure Exchanger
7. Low pressure manifold #2 on missile
8. Proportioning skid
9. Hydration unit (if required)
10. Blender
11. Low pressure manifold #3 on missile
12. Pressure Exchanger
13. High pressure manifold #1 on missile
14. Wellhead” – pages 5-8, Operations Fundamentals section; Figure 7);
the second system supplies high-pressure fluid to the first system for the energy recovery device (e.g.,
“1. Water tanks
2. Boost pump skid
3. Low pressure manifold #1 on missile
4. Reciprocating plunger pumps
5. High pressure manifold #1 on missile
6. Pressure Exchanger
7. Low pressure manifold #2 on missile
8. Proportioning skid
9. Hydration unit (if required)
10. Blender
11. Low pressure manifold #3 on missile
12. Pressure Exchanger
13. High pressure manifold #1 on missile
14. Wellhead” – pages 5-8, Operations Fundamentals section; Figure 7), wherein the high-pressure fluid of the second system is energized by at least one positive displacement pump (e.g., “An isobaric pressure exchanger employs a positive displacement mechanism that incorporates two separate fluid flows” – pages 3-4, Hydraulic Design Aspects section);

the third system supplies low-pressure fluid to the first system for the energy recovery device (e.g.,
“1. Water tanks
2. Boost pump skid
3. Low pressure manifold #1 on missile
4. Reciprocating plunger pumps
5. High pressure manifold #1 on missile
6. Pressure Exchanger
7. Low pressure manifold #2 on missile
8. Proportioning skid
9. Hydration unit (if required)
10. Blender
11. Low pressure manifold #3 on missile
12. Pressure Exchanger
13. High pressure manifold #1 on missile
14. Wellhead” – pages 5-8, Operations Fundamentals section; Figure 7);

the first system energizes the low-pressure fluid from the third system with the high-pressure fluid from the second system to form a high-pressure fracking fluid (Abstract; pages 5-8, Operations Fundamentals section; Figure 7); and
the second system delivers the high-pressure fracking fluid from the first system to a well-head receiving system (Abstract; pages 5-8, Operations Fundamentals section; Figure 7);
providing a control system (Figure 8);
inputting a rate of required flow into the control system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section; Figures 7-8);

determining, via the control system, a rate of flow of the high-pressure fluid from the second system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section; Figures 7-8);
determining, via the control system, a rate of flow of the low-pressure fluid from the third system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section; Figures 7-8);
determining, via the control system, an actual rate of flow of the high-pressure fracking fluid at the well-head receiving system (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section; Figures 7-8);

adjusting, via the control system, the rate of flow of the high-pressure fluid from the second system to the required rate of flow (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section; Figures 7-8); and
adjusting, via the control system, the rate of flow of the low-pressure fluid from the third system such that the rate of flow of the low-pressure fluid from the third system is greater than the required rate of flow (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section; Figures 7-8).
As to claim 12, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), wherein the method further comprises adjusting, via the control system, a timing of an opening of a valve in the first system based on the actual rate of flow (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section; Figures 7-8).
Referring to claim 13, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), wherein:
the first system comprises a conduit comprising a shuttle valve (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section; Figures 7-8);
the shuttle valve is configured to prevent flow of the low-pressure fluid from the third system into the conduit when a volume of the low-pressure fluid from the third system reaches a conduit fill volume (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section; Figures 7-8).
As to claim 14, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), wherein the shuttle valve diverts low-pressure fluid from the third system away from the first system when the volume of the low-pressure fluid from the third system reaches the conduit fill volume (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section; Figures 7-8).
Referring to claim 15, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), wherein:
the first system comprises a conduit comprising a shuttle valve having a bypass valve, the conduit being configured to operate in a pressure exchange mode (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section; Figures 7-8);
the shuttle valve is configured such that, when the conduit is operating in pressure exchange mode:
one of high-pressure fluid from the second system or low-pressure fluid from the third system is allowed to enter the conduit (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section; Figures 7-8);
the other of the high-pressure fluid from the second system or low-pressure fluid from the third system is prevented from entering the conduit (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section; Figures 7-8); and
the other of the high-pressure fluid from the second system or low-pressure fluid from the third system is diverted via the bypass valve to prevent interruption of flow (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section: Figures 7-8).
As to claim 16, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), further comprising the steps of:
determining, via the control system, a pressure, a viscosity, and a density of the high-pressure fluid from the second system (pages 1-2, Introduction section; pages 2-3, Improvements-to-Date section; page 3, Pressure Exchanger Functionality: 1st para.; pages 5-8, Operations Fundamentals section; Figure 7);
determining, via the control system, a pressure, a viscosity, and a density of the low-pressure fluid from the third system (pages 1-2, Introduction section; pages 2-3, Improvements-to-Date section; page 3, Pressure Exchanger Functionality: 1st para.; pages 5-8, Operations Fundamentals section; Figure 7);
determining a new rate of flow based on the pressure, the velocity, the density, and the actual rate of flow of each of the second system and the third system (pages 1-2, Introduction section; pages 2-3, Improvements-to-Date section; page 3, Pressure Exchanger Functionality: 1st para.; pages 5-8, Operations Fundamentals section; Figure 7; pages 8-9, Yard Testing Results section);
adjusting, via the control system, a timing of an opening of a valve in the first system based on the new rate of flow (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section).
Referring to claim 17, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), further comprising:
determining a volume of the high-pressure fluid in the second system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section);
comparing the volume of the high-pressure fluid in the second system with a prior volume of high-pressure fluid in the second system to determine a presence of a net gain or a net loss of the high-pressure fluid in the second system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section);
if the presence of a net gain or a net loss is determined:
activating, via the control system, a warning (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section); and
adjusting, via the control system, a timing of an opening of a valve in the first system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section).
As to claim 18, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), further comprising:
if the presence of a net gain or a net loss is determined:
adjusting, via the control system, the rate of flow of the high-pressure fluid from the second system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section); or
adjusting, via the control system, the rate of flow of the low-pressure fluid from the third system (e.g., “The control systems for the missile are an integral part of operations in the field. The control systems are necessary for a number of aspects during pumping, including control of hydraulic valves, ability to turn pressure exchangers on and off with changes in flow rate, and flow splitting to ensure proper flow rates to the blender with the remainder diverted to the water supply tanks. Yard testing of all controls has been completed successfully. The missile has been operated at a variety of rates, with pressure exchangers brought on and offline accordingly. In all of the rate cases, the proportionate flow system has worked seamlessly with the blender, ensuring adequate tub levels at all times, with excess flow diverted to back to the supply water tank” – pages 8-9, Yard Testing Results section);
wherein a displacement volume in the first system of the high-pressure fluid from the second system is approximately equal to a displacement volume in the first system of the low-pressure fluid from the third system during pressure exchange (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section).
Referring to claim 19, Gusek et al. disclose a method for optimizing pressure exchange in a pressure exchange system (Abstract; Figure 2), wherein the energy recovery device is a dual work exchanger energy recovery device (e.g., “Stable operation of the missile requires balanced flow through each of the pressure exchangers open to fluid at any given moment. As the pressure exchangers are all tied into common manifolds, the flow rate through each of the devices is not controlled by the pump rigged in at that station, but instead by the stable operation of the pressure exchangers themselves. Each of the pressure exchangers is monitored by an rpm sensor, allowing for exact measurement of rotational velocity and thus stability of system.” - pages 8-9, Yard Testing Results section).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864